Name: 89/649/EEC, Euratom, ECSC: Council Decision of 21 December 1989 appointing Members of the Court of Auditors
 Type: Decision
 Subject Matter: political framework;  EU institutions and European civil service
 Date Published: 1989-12-30

 Avis juridique important|31989D064989/649/EEC, Euratom, ECSC: Council Decision of 21 December 1989 appointing Members of the Court of Auditors Official Journal L 382 , 30/12/1989 P. 0091 - 0091 Finnish special edition: Chapter 1 Volume 2 P. 0120 Swedish special edition: Chapter 1 Volume 2 P. 0120 *****COUNCIL DECISION of 21 December 1989 appointing Members of the Court of Auditors (89/649/EEC, Euratom, ECSC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 78e thereof, Having regard to the Treaty establishing the European Economic Community, and in particular Article 206 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 180 thereof, Having regard to the Treaty establishing a single Council and a single Commission of the European Communities, and in particular Article 22 thereof, Having regard to the opinion of the European Parliament (1), Whereas the terms of office of Mr Marcel Mart, Mr Charles J. Carey, Mr Lothar Haase, Mr Pierre Lelong, Mr AndrÃ © J. Middelhoek and Mr Stergios Vallas, Members of the Court of Auditors, expired on 17 October 1989; Whereas new appointments should be made, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed Members of the Court of Auditors for the period from 21 December 1989 up to and including 20 December 1995: Mr Androutsopoulos Mr Carey Mr Friedmann Mr Middelhoek Mr Strasser Mr Thoss Article 2 This Decision shall take effect on 21 December 1989. Done at Brussels, 21 December 1989. For the Council The President E. CRESSON (1) Opinions delivered on 21 November and 15 December 1989 (not yet published in the Official Journal).